PER CURIAM:
Maurice Cortez Proctor, a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), raising a claim under Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). Though the district court construed the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000), Proctor clearly intended to file a § 2241 petition. Proctor argues on appeal that § 2255 is inadequate and ineffective to test the legality of his detention, contending that his Crawford claim should be considered in the context of his § 2241 petition. Because Proctor does not meet the standard under In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED